Citation Nr: 1450327	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-13 699A	)	DATE
	)
		)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to any current service-connected disability. 

2.  Entitlement to total disability based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans' Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

These matters were previously before the Board in November 2011 when they were remanded for additional development.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.  Specifically, the November 2011 remand, in pertinent part, directed that the Veteran be afforded VA examinations to determine: 1) whether his sleep apnea was caused or aggravated by any of his service-connected disabilities and 2) whether any of his service connected disability, alone or in combination, precluded him from obtaining or maintaining substantially gainful employment.  

The Veteran was provided VA sleep apnea examinations in February 2012 and April 2012.  The examiners' opined that the Veteran's service connected disabilities did not cause or aggravate his sleep apnea.  Subsequent to the medical examinations, but prior to recertification to the Board, a May 2012 rating decision granted service connection for right and left upper extremity neuropathy.  Accordingly, an addendum opinion is needed to address whether the Veteran's sleep apnea was caused or aggravated by his service connected right and left upper extremity neuropathy.  

With regard to the Veteran's TDIU claim, the April 2012 TDIU examination and opinion were provided prior to the grant of service connection for upper extremity neuropathy.  While the April 2012 examination report noted that the Veteran had upper extremity neuropathy, which manifested with decreased sensation and mild incomplete paralysis, the examiner did not address what impact these conditions had on the Veteran's ability to gain and maintain substantially gainful employment.  

Additionally, the Board finds that the April 2012 VA PTSD examination assessing the Veteran's employability is inadequate for adjudicating the TDIU claim.  The examiner opined that the Veteran's posttraumatic stress disorder (PTSD) did not, in and of itself, render him unable to secure and maintain substantially gainful employment.  However, the examiner did not detail or explain what effects the Veteran's PTSD had on his occupational functioning.  Specifically, the examiner did not address the Veteran's assertion that he had trouble accepting direction from supervisors, working closely with peers, and interacting with the public.  As such, the April 2012 VA PTSD examination report is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Accordingly, the Board finds that a VA evaluation by a vocational specialist is necessary to ascertain and evaluate the impact of the Veteran's service-connected disabilities on his ability to gain and maintain substantially gainful employment.

Lastly, the Board notes that the record indicates that the Veteran may have filed for Social Security Administration (SSA) disability benefits.  Specifically, a February 2010 VA treatment record noted that the Veteran was working with the SSA disability office and was informed that VA did not provide SSA disability examinations.  Any SSA records that exist are potentially relevant to the Veteran's claims.  Accordingly, reasonable efforts must be made to obtain SSA records and associate them with the claims file.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided, and requested to complete, a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include detailing his education and vocational training.

2.  Obtain all treatment records for the Veteran from May 2012 to present from the VA Nebraska-Western Iowa Health Care System, and any associated outpatient clinics.  All attempts to obtain these records must be documented in the claims file.

3.  Obtain from the SSA all records pertinent to any claim filed by the Veteran for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All attempts to obtain these records must be documented in the claims file.

4.  Obtain an addendum opinion from the February 2012 or April 2012 VA examiner or, if both examiners are unavailable, the Veteran should be afforded a new VA examination.  If the prior VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current sleep disorder was caused or aggravated by the Veteran's service-connected disabilities, to include PTSD, bilateral lower extremity neuropathy, bilateral upper extremity peripheral neuropathy, diabetes mellitus with erectile dysfunction, bilateral hearing loss, or tinnitus. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  

5.  After the AOJ makes a determination on the issue of service connection for a sleep disorder, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects the Veteran's service-connected disabilities, alone and in combination, have on his potential for physical and sedentary employment.

The VA specialist should note that the Veteran is currently service-connected for PTSD, right and left lower extremity neuropathy, right and left upper extremity peripheral neuropathy, diabetes mellitus type II with erectile dysfunction, tinnitus, bilateral hearing loss and, if service connected prior to the examination, a sleep disorder.  

Additionally, the examiner should address and reconcile his or her opinion with the October 2009 opinion indicating that the Veteran's PTSD would result in difficulty attaining and maintaining gainful employment that involved close contact with coworkers, supervisors, and the general public.   

The examiner must provide detailed findings and complete rationales for all opinions and conclusions reached.  

6.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



